Citation Nr: 0410603	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to April 
1955.  


This appeal is before the Board of Veterans' Appeals (Board) from 
an August 2002 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for rheumatoid arthritis.  


REMAND

The VA has a duty to obtain or confirm the unavailability of the 
veteran's Social Security Disability (SSD) records because, at a 
December 1997 VA clinic visit, he reported receiving SSD benefits.  
38 U.S.C.A. § 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  This duty is neither optional nor 
discretionary.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Full compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health care 
provider.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records shall 
continue until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 5103A.  
Therefore, the VA has a duty to assist the veteran in obtaining or 
confirming the unavailability of his SSD records.  

The veteran should also be scheduled for a VA rheumatology 
examination, which is necessary to determine the probability that 
current rheumatoid arthritis resulted from an in-service event.  A 
VA examination and medical opinion is necessary if there is 
competent evidence of current disability that may be associated 
with active service but the record does not include sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which evidence 
the VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran that 
he should provide any evidence in his possession that pertains to 
the claim.  VAOPGCPREC 1-2004 (February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim, the case is remanded 
to the RO for the following development:  

1.  The RO should obtain the veteran's SSD records, including 
related medical records, from the Social Security Administration.  
Failures to respond or negative replies should be noted in writing 
and associated with the claims folder.  If the veteran's SSD 
records can't be obtained and we don't have affirmative evidence 
that they don't exist, inform the veteran of the records that we 
were unable to obtain, including the efforts that were made to 
obtain them.  Also inform the veteran that we will proceed to 
decide his appeal without the records unless he is able to submit 
them.  Allow an appropriate period of time within which to 
respond.  

2.  After completion of Step #1, the veteran should be afforded a 
VA rheumatology examination.  Failure of the veteran to report for 
a scheduled examination without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  The claims file and a 
separate copy of this remand should be made available to and 
reviewed by the examiner before the examination.  



The VA rheumatologist should conduct any indicated studies, note 
whether the claims folder was reviewed, and state a medical 
opinion as to: i) the medical classification of current rheumatoid 
arthritis, if any, and the data for classification; and ii) 
whether the probability is greater than, equal to, or less than 50 
percent that current rheumatoid arthritis resulted from an event 
in active service.  Any opinions expressed by the VA 
rheumatologist must be accompanied by a complete rationale.  

The RO should review the requested examination report and medical 
opinion to ensure that they are responsive to and in complete 
compliance with the directives of this remand, and if they are 
not, the RO should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO must review the claims file and ensure that all 
notification and development action required by The Veterans 
Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 
5103(a), 5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 
F.3d at 1485; Paralyzed Veterans of America, 345 F.3d at 1348.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are subsequently issued also 
should be considered.  


4.  After undertaking any development deemed essential, the RO 
should readjudicate the claim of entitlement to service connection 
for rheumatoid arthritis based upon the entire evidence of record.  
All pertinent law, Court decisions, and regulations should be 
considered.  If the claim remains in denied status, the veteran 
and his representative should be provided with a supplemental 
statement of the case, which includes notice of any additional 
pertinent laws and regulations that were used, and a full 
discussion of action taken on the veteran's claim.  The RO's 
actions should follow the Court's instructions detailed in Gilbert 
v. Derwinski, 1 Vet. App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  A reasonable period of time for a 
response should be afforded.  

5.  Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



